ORDER

PER CURIAM:
AND NOW, this 2nd day of April, 2001, Laura Ann Campanella having been suspended from the practice of law in the State of Florida for a period of ninety-one days by Order of the Supreme Court of Florida dated July 13, 2000; the said Laura Ann Campanella having been directed on February 5, 2001, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the response filed, it is
ORDERED that Laura Ann Campanella is suspended from the practice of law in this Commonwealth for a period of ninety-one days, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.